                 Case 1:17-cv-06221-KPF Document 458 Filed 08/13/21 Page 1 of 1



           quinn emanuel trial lawyers | new york




        August 13, 2021

        VIA ECF                                                          MEMO ENDORSED
        The Honorable Katherine Polk Failla
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007

        Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

        Dear Judge Failla:

               Plaintiffs respectfully request leave, pursuant to paragraph 9(c)(ii) of this Court’s
        Individual Rules of Practice, to publicly file a revised redacted version of their letter-motion to
        compel depositions, and to seal the previously filed redacted letter (ECF No. 446).

                On August 5, 2021, Plaintiffs filed a letter-motion to compel the depositions of certain
        individuals whose declarations were included with Defendants’ class certification opposition
        papers. (ECF No. 444.) On August 6, 2021, in response to Defendants’ request, Plaintiffs
        refiled a redacted version of that letter-motion and a letter-motion to seal the prior filing. (ECF
        Nos. 445, 446.) On August 12, 2021, Defendants informed counsel for Plaintiffs that three
        names were inadvertently unredacted in the original redacted letter-motion and requested that
        Plaintiffs refile the letter-motion with additional redactions and seal the prior filing, a request to
        which Plaintiffs consent. The same reasons supporting the sealing of the prior filing support
        sealing this one.

                Pursuant to Section 21.7 of the Court’s Electronic Case Filing Rules & Instructions,
        Plaintiffs contacted the ECF HelpDesk to request that the filing be temporarily sealed and made
        inaccessible to PACER users. The parties now request that the Court permanently seal
        Plaintiffs’ partially redacted letter-motion to compel. (ECF No. 446.)

        Respectfully submitted,
        /s/ Michael B. Eisenkraft                            /s/ Daniel L. Brockett
        Michael B. Eisenkraft                                Daniel L. Brockett
        COHEN MILSTEIN SELLERS & TOLL                        QUINN EMANUEL URQUHART &
        PLLC                                                 SULLIVAN, LLP

Application GRANTED. The redacted portions of Plaintiffs' submission
referenced above may be filed under seal, viewable only to the parties
and the Court. The Clerk of Court is directed to terminate the motion
pending at docket entry 456.                SO ORDERED.

Date:         August 13, 2021
              New York, New York

                                                                      HON. KATHERINE POLK FAILLA
                                                                      UNITED STATES DISTRICT JUDGE
